ICICI SECURITIES HOLDINGS INC. [D/B/A ICICI Investment Advisors] 415 Madison Avenue, Suite 1427 New York, NY 10017 , 2010 Mr. Stacey E. Hong, President Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 RE:Expense Limitation Agreement Dear Mr. Hong: ICICISecurities Holdings Inc. [D/B/A ICICI Investment Advisors](the “Adviser”) agrees to waive its investment advisory fee and reimburse expenses as necessary to ensure that total annual operating expenses (excluding other expenses, taxes, leverage interest, acquired fund fees and expenses, dividends or interest on short positions, other interest expenses, brokerage commissions, and extraordinary expenses such as litigation) for the ICICI India Dynamic Fund (the “Fund”) Class A Shares, Class C Shares and ClassI Shares do not exceed 2.00%, 2.75%, and 1.75%, respectively, for the period from through . This agreement can only be terminated or amended upon the approval of the Forum Funds Board of Trustees and is automatically terminated if the Adviser is no longer a service provider to the Fund.Unless otherwise amended or terminated, this agreement will terminate on , 2012. Very truly yours, By: Name: Title:
